                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


    BRUCE J. COSSETT, #280337                        §
                                                     §
    V.                                               §                 CIVIL ACTION NO. 4:16cv214
                                                     §
    DIRECTOR, TDCJ-CID                               §

                                        ORDER OF DISMISSAL

           The above-entitled and numbered civil action was referred to United States Magistrate Judge

    Christine A. Nowak. The Report and Recommendation of the Magistrate Judge, which contains

    proposed findings of fact and recommendations for the disposition of such action, has been presented

    for consideration. No objections have been filed. After reviewing the Report and Recommendation,

    the Court concludes that the findings and conclusions of the Magistrate Judge are correct, and adopts

    the same as the findings and conclusions of the Court.

.          It is therefore ORDERED the petition for writ of habeas corpus is DISMISSED without

    prejudice.

           It is further ORDERED all motions by either party not previously ruled on are hereby

    DENIED.

           SIGNED this 29th day of October, 2018.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
